Citation Nr: 1107509	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-35 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 30, 1972, to 
December 7, 1972.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and June 2006 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran testified before the undersigned at a 
videoconference hearing; a transcript of that hearing is of 
record.  In September 2009, the Board remanded the issues of 
entitlement to service connection for depression and entitlement 
to service connection for PTSD for additional development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

As the record contains multiple psychiatric diagnoses, the Board 
has characterized the issue to reflect a broad definition of the 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The credible evidence of record does not indicate that the 
Veteran has a current diagnosis of PTSD.

2.  An acquired psychiatric disorder, to include dysthymia, 
schizoaffective disorder, depression, and mood disorder, not 
otherwise specified, began many years after active duty and was 
not caused by any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice with respect to the claim adjudicated in the 
December 2004 rating decision was sent in June 2004, October 
2004, and March 2006.  Complete notice with respect to the issue 
addressed in the June 2006 rating decision was provided in March 
2006 and April 2006 letters.  The claims were readjudicated in an 
October 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

VA has obtained service treatment records, VA records, Social 
Security Administration records, and private medical records, 
assisted the appellant in obtaining evidence, obtained a medical 
opinion as to the etiology of the claimed disability, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection Claim

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The Veteran's enlistment examination in October 1972 noted a 
normal psychiatric examination, and the Veteran denied nervous 
trouble on his Report of Medical History at that time.  In 
November 1972 it was determined that the Veteran had had active 
tuberculosis in 1968 and that he did not meet the minimum 
standards for induction and should be discharged from service.  
The service treatment records do not show any psychiatric 
complaints or findings during his 38 days of active duty service.

The earliest psychiatric evidence of record is dated in February 
1990, when psychological testing showed diagnoses of dysthymia 
and headaches related to a car accident.  The Veteran's memory 
was intact at that time.  

VA treatment records show that the Veteran has been treated with 
psychotropic medications for a psychiatric disorder variously 
characterized as dysthymia, schizoaffective disorder, depression, 
and mood disorder, not otherwise specified, since 2003.  

In a January 2005 statement, his treating physician noted that 
the Veteran had PTSD "from his time in the military," however 
there is no psychiatric diagnosis of that condition of record and 
the physician did not provide any supporting rationale for his 
statement.  That physician also indicated that the Veteran had 
problems with cognitive functions and communication that were 
likely related to two previous head traumas.  In a February 2007 
statement, that physician, having reviewed additional records 
related to the Veteran's claim, withdrew his opinion regarding a 
nexus between the Veteran's current back, hip, and cognitive 
disorder diagnoses and his period of service, noting that there 
was no indication of head injury during service and that the 
Veteran had sustained head trauma on two occasions after his 
separation from service.  He did not revisit his statement 
regarding PTSD.

Pursuant to the Board remand, a VA psychiatric examination was 
conducted in February 2010.  The examiner reviewed the claims 
folder in conjunction with the examination and prepared a lengthy 
report summarizing the Veteran's psychiatric and medical history.  
At the examination, the Veteran spoke in heavily accented English 
and there seemed to be a language barrier.  He exhibited 
tangentiality, circumstantial speech, and cognitive dysfunction 
secondary to head trauma.  His thought content was preoccupied 
with getting service connected.  The Veteran reported symptoms of 
depression and endorsed some suicidal ideation.  His insight and 
judgment were impaired.  He was oriented to himself but did not 
know the date, day of the week, or year.  His concentration, 
memory, and attention were impaired.  The examiner noted that the 
Veteran clearly had some depression that had been ongoing for 
years.  There was an organic component to the Veteran's current 
level of functioning, and the examiner noted that the Veteran had 
had head injuries from a suicide attempt in the 1970s and a car 
accident in July 1989.  The impression was unspecified organic 
brain syndrome; cognitive disorder not otherwise specified; 
organic mood disorder; personality disorder with cluster A 
traits.  The examiner stated that "none of these conditions are 
related to the patient's service."  The examiner also noted that 
the Veteran did not present with symptoms of PTSD.  "The patient 
appears to have had depression for many years.  His depression is 
more likely than not secondary to his head trauma and exacerbated 
by his inability to work."

As noted above, the service treatment records are negative for 
complaints, treatment, or diagnosis of a psychiatric disorder.  
Moreover, there is no medical evidence of a psychiatric disorder 
for many years after separation from service.  The first 
documented psychiatric disorder was in 1990, approximately18 
years after service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered, along with 
other factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the VA examiner found that the Veteran does not meet 
the diagnostic criteria for a diagnosis of PTSD.  In reaching 
this conclusion, the examiner thoroughly reviewed the Veteran's 
claims file and examined the Veteran, considered the Veteran's 
statements regarding symptomatology, and described the Veteran's 
disability in sufficient detail.  

In its assessment of medical evidence, the Board can favor some 
medical evidence over other medical evidence so long as the Board 
adequately explains its reasons for doing so.  See Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board finds that the February 2010 VA examination report 
finding that PTSD is not shown is more probative than the single 
VA physician's statement that noted a diagnosis of PTSD in 
passing and did not indicate any familiarity with the 
circumstances of the Veteran's brief period of service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the United States Court of Appeals for Veterans Claims 
interpretation of section 1110 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary and therefore the decision based 
on that interpretation must be affirmed); see also, Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

The Board finds that the preponderance of the evidence 
demonstrates that the Veteran does not currently have PTSD 
related to an in-service stressor.  Furthermore, there is no 
medical evidence linking the Veteran's current psychiatric 
disorders (dysthymia, schizoaffective disorder, depression, and 
mood disorder, not otherwise specified) with service.  The recent 
VA examiner specifically attributed these problems to the 
Veteran's postservice head injuries and his inability to work.  
(The Board notes that service connection for a cognitive disorder 
was denied by the Board in a September 2009 decision and is not 
currently on appeal.)

As a lay person, the Veteran cannot provide a competent opinion 
that his current psychiatric disorder is causally related to 
service.  The evidence of the passage of so many post-service 
years before documentation of a psychiatric disorder along with a 
lack of findings in the service treatment records contradicts his 
assertions that he has had a psychiatric disorder since service, 
and, therefore, the statements that he has had a continuity of 
symptomatology since service are not credible and carry no 
probative weight.  See Buchanan, supra; Maxson, supra.  The Board 
finds that the Veteran's statements as to continuity of 
symptomatology of a psychiatric disorder since service are simply 
not credible.

In summary, the record fails to show competent and probative 
evidence of an acquired psychiatric disorder (to include PTSD) in 
service or for many years thereafter, and the preponderance of 
the evidence is against a finding that the condition is due to or 
aggravated by service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 51.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


